***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        HOUSING AUTHORITY OF THE CITY OF
          NEW BRITAIN v. CALVIN W. NEAL
                   (AC 44720)
                         Cradle, Suarez and Bear, Js.

                                   Syllabus

The plaintiff housing authority sought, by way of a summary process action,
     to regain possession of certain premises leased to the defendant tenant.
     The plaintiff served a notice to quit possession for nonpayment of rent
     on the defendant and, thereafter, filed a summary process action. Subse-
     quently, the plaintiff and the defendant entered into a stipulated agree-
     ment pursuant to which the trial court rendered a judgment of possession
     in favor of the plaintiff and a stay of execution. In accordance with the
     stipulated judgment, the plaintiff agreed to allow the defendant to remain
     in the premises provided that the defendant made reasonable use and
     occupancy payments to the plaintiff and satisfied other conditions.
     Thereafter, the plaintiff filed an affidavit of noncompliance requesting
     an order for execution for possession on the ground that the plaintiff
     had not received payment from the defendant in accordance with the
     terms of the stipulated agreement and for the alleged serious nuisance
     that he committed because he had been arrested for various drug
     offenses at the premises. The trial court denied the plaintiff’s request
     following a hearing and sustained the defendant’s objection thereto, and
     the plaintiff appealed to this court. Held:
1. The trial court’s finding that the defendant was not a tenant at sufferance
     was clearly erroneous because it was unsupported by the facts in the
     record; the defendant, who continued to reside at the premises after
     the lease agreement was terminated as a result of the plaintiff having
     served on the defendant a notice to quit possession of the premises,
     recognized his change of status when he entered into the stipulated
     agreement and agreed to make use and occupancy payments instead
     of rent payments to the plaintiff so long as he continued to occupy
     the premises.
2. The trial court erred in holding that the requirements of the applicable
     statute (§ 47a-11) concerning the obligations of a tenant did not apply
     to the defendant because the stipulated agreement did not include an
     express condition to that effect; even in the absence of express language
     in the stipulation, a tenant at sufferance must fulfill all of the statutory
     obligations otherwise applicable to the tenant.
3. The trial court erred in concluding that an affidavit of noncompliance
     filed pursuant to the applicable rule of practice (§ 17-53) was not the
     proper method for the plaintiff to seek the issuance of an execution
     based on the alleged serious nuisance committed by the defendant
     because such proceeding would not allow for the defendant to be fully
     heard on that issue:
    a. The plaintiff was not required to institute a second summary process
    action to obtain an execution against the defendant for his alleged com-
    mission of a serious nuisance as such an action against the defendant
    would not have survived a motion to dismiss for lack of subject matter
    jurisdiction because the plaintiff had satisfied the statutory (§ 47a-15)
    requirement when it served on the defendant a valid notice to quit,
    which effectively terminated the lease between the parties, making the
    defendant a tenant at sufferance, and the court rendered judgment in
    favor of the plaintiff thereafter.
    b. The plaintiff’s allegation that the defendant allegedly committed a
    serious nuisance was properly before the trial court and should have
    been considered at the hearing on the plaintiff’s affidavit of noncompli-
    ance filed pursuant to Practice Book § 17-53: although the trial court
    expressed concerns about the defendant’s due process rights, the hearing
    on the plaintiff’s affidavit of noncompliance could have included evidence
    pertaining to the defendant’s violations of § 47a-11 and/or the stipulation
    because of the separate obligations imposed on him pursuant to the
    stipulation and § 47a-11; moreover, although Practice Book § 17-53 does
    specifically reference a scenario in which the landlord seeks an execution
  based on a serious nuisance included in a statute but not included in a
  stipulation, Practice Book § 17-53 should be interpreted liberally where
  the court’s narrow interpretation and misapplication of § 47a-11 and
  Practice Book § 17-53 denied the plaintiff recourse to address the serious
  nuisance allegedly committed by the defendant on the premises in viola-
  tion of § 47a-11 and the ability to obtain relief by way of execution of
  possession; furthermore, the defendant had notice of the plaintiff’s claim
  that he violated § 47a-11 because of his arrest for the sale and possession
  of drugs; accordingly, the case was remanded for a new hearing at which
  the trial court should consider the plaintiff’s affidavit of noncompliance
  in light of this court’s conclusions that the defendant was a tenant at
  sufferance, the requirements of § 47a-11 applied to the defendant, and
  the serious nuisance issue was properly before the court.
         Argued February 1—officially released April 19, 2022

                           Procedural History

   Summary process action, brought to the Superior
Court in the judicial district of New Britain, Housing
Session, where the court, Shah, J., granted the parties’
motion for a stipulated judgment of possession in favor
of the plaintiff subject to a stay of execution, and ren-
dered judgment thereon; thereafter, the court, Shah, J.,
denied the plaintiff’s motion for execution and sus-
tained the defendant’s objection thereto, and the plain-
tiff appealed to this court. Reversed; further proceed-
ings.
  Michael S. Wrona, for the appellant (plaintiff).
                         Opinion

   BEAR, J. In this summary process action brought by
the plaintiff, the Housing Authority of the City of New
Britain, against the defendant, Calvin W. Neal, the plain-
tiff appeals from the judgment of the trial court ren-
dered following a hearing, denying its affidavit of non-
compliance with stipulation,1 sustaining the objection
of the defendant and requiring the parties to continue
to perform their respective obligations pursuant to a
stipulated agreement of the parties. On appeal, the
plaintiff claims that the trial court erred (1) in finding
that the defendant was not a tenant at sufferance, (2)
in concluding that the requirements of General Statutes
§ 47a-112 did not apply to the defendant, and (3) in
concluding that the filing of an affidavit of noncompli-
ance was not the proper vehicle for addressing the alleged
serious nuisance3 committed by the defendant after judg-
ment was rendered in favor of the plaintiff, but before
the plaintiff obtained possession of the premises occu-
pied by the defendant.4 We agree with the plaintiff and,
accordingly, reverse the judgment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to our resolution of this appeal. Pursu-
ant to a lease agreement between the parties, the defen-
dant resided at 67 Martin Luther King Drive, Apartment
504 in New Britain (premises). On January 13, 2020,
the plaintiff served on the defendant a notice to quit
possession of the premises stating that their lease agree-
ment had been terminated for the following reasons:
‘‘(1) [The defendant] failed to keep [the premises] in a
safe and sanitary condition. Such unsanitary conditions
constitute a violation of [the] [l]ease [a]greement, the
[defendant’s] responsibilities pursuant to . . . § 47a-
11, and constitute a nuisance and/or a serious [nui-
sance]; [and] (2) [the defendant has] broken a door at
the . . . premises, which damage constitutes a viola-
tion of [the] lease [agreement] and . . . § 47a-11.’’ On
March 2, 2020, the plaintiff filed a complaint alleging
that the defendant (1) violated § 47a-11, (2) violated
the terms of their lease agreement, (3) committed a
nuisance, and (4) committed a serious nuisance, and
it sought judgment for immediate possession of the
premises.
   On October 22, 2020, the parties entered into a stipu-
lated agreement. Pursuant to this agreement, judgment
for possession would enter in favor of the plaintiff with
a stay of execution through October 31, 2021, on the
conditions that the defendant (1) pay a reasonable use
and occupancy fee of $209 to the plaintiff on or before
the tenth day of each month, (2) acknowledge owing
the plaintiff a total arrearage in the amount of $718.50,
and (3) make arrearage installment payments of $59.87
to the plaintiff on or before the tenth day of each month.
The stipulated agreement also included the following
additional conditions: ‘‘The defendant is to keep the
[premises] clean and take out the trash [at] regular
intervals. The parties agree [that] only the defendant is
allowed to occupy the premises. The defendant is to
limit the [number of] individuals [on the premises] to
two people at a time unless they are family members
or caregivers. The parties agree to allow four inspec-
tions [of the premises] throughout the year [on] ran-
dom dates.’’
   On April 22, 2021, the plaintiff filed an affidavit of
noncompliance requesting the issuance of a summary
process execution for possession of the premises. In its
affidavit, the plaintiff stated that it had not yet received
payment from the defendant in accordance with the
stipulation, and noted that the defendant was arrested
on April 5, 2021, arising from his alleged possession
and sale of illegal drugs and narcotics at the premises.5
On April 26, 2021, the defendant filed an affidavit and
objection to the plaintiff’s affidavit of noncompliance.
On May 13, 2021, the court held a hearing on the plain-
tiff’s affidavit of noncompliance and the defendant’s
objection thereto. During the hearing, the court con-
cluded that the plaintiff’s affidavit of noncompliance
was not the appropriate vehicle for the plaintiff to seek
the eviction of the defendant for the alleged serious
nuisance that he committed because ‘‘[t]he sale of drugs
. . . [was not] within the scope of the [original] com-
plaint that [the plaintiff] filed or the stipulation.’’ The
court also stated that addressing that issue at the hear-
ing would implicate the due process rights of the defen-
dant because the issue would not be fully heard and
addressed by the court. Finally, in concluding that the
defendant’s due process rights would be implicated, the
court also found that the defendant was a tenant. After
the hearing, in its order denying the plaintiff’s affidavit
of noncompliance and sustaining the defendant’s objec-
tion thereto, the court found ‘‘that the plaintiff has not
prove[n] the defendant’s noncompliance with the terms
of the written stipulation. Therefore, the parties are still
obligated to perform their respective obligations under
the stipulated [agreement] entered on October 22,
2020.’’
   We begin by setting forth the applicable standard of
review. ‘‘It is well settled that we review the court’s
findings of fact under the clearly erroneous standard.
We cannot retry the facts or pass on the credibility of
the witnesses. . . . A finding of fact is clearly errone-
ous when there is no evidence in the record to support
it . . . or when although there is evidence to support
it, the reviewing court on the entire evidence is left
with the definite and firm conviction that a mistake
has been committed . . . .’’ (Internal quotation marks
omitted.) Bozelko v. Statewide Construction, Inc., 189
Conn. App. 469, 471, 207 A.3d 520, cert. denied, 333
Conn. 901, 214 A.3d 381 (2019). ‘‘When, however, the
trial court draws conclusions of law, our review is ple-
nary and we must decide whether its conclusions are
legally and logically correct and find support in the
facts as they appear in the record.’’ (Internal quotation
marks omitted.) ASPIC, LLC v. Poitier, 208 Conn. App.
731, 742, 267 A.3d 197 (2021).
                            I
   We first address the plaintiff’s claim that the court
erred in finding that the defendant was not a tenant at
sufferance. We begin by setting forth the applicable
legal principles. ‘‘A tenancy at sufferance arises when
a person who came into possession of [property] right-
fully continues in possession wrongfully after his right
thereto has terminated. . . . After a notice to quit has
been served . . . a tenant at sufferance no longer has
a duty to pay rent. He still, however, is obliged to pay
a fair rental value in the form of use and occupancy for
the dwelling unit.’’ (Internal quotation marks omitted.)
Brewster Park, LLC v. Berger, 126 Conn. App. 630, 638,
14 A.3d 334 (2011). Accordingly, ‘‘use and occupancy
payments . . . are paid to a landlord by a tenant at
sufferance who occupies the [property] in the absence
of a lease agreement. . . . They are most frequently
associated with summary process proceedings to evict
a tenant because, after a notice to quit possession has
been served, a tenant’s fixed tenancy is converted into
a tenancy at sufferance.’’ (Citation omitted; internal
quotation marks omitted.) Boardwalk Realty Associ-
ates, LLC v. M & S Gateway Associates, LLC, 340 Conn.
115, 122 n.8, 263 A.3d 87 (2021).
   In the present case, on January 13, 2020, the plaintiff
served on the defendant a notice to quit possession of
the premises. The parties subsequently entered into the
stipulated agreement on October 22, 2020, pursuant to
which they agreed that a judgment of possession in
favor of the plaintiff would enter, execution would be
stayed, and the defendant would be permitted to reside
at the premises so long as he made use and occupancy
payments to the plaintiff and satisfied several other
conditions. Accordingly, the defendant’s status as a ten-
ant at sufferance is clearly established by the facts that
(1) the plaintiff served on the defendant a notice to quit
possession and initiated a summary process action, (2)
the defendant continued to reside at the premises after
the termination of the lease agreement, and (3) the
defendant recognized his change in status by agreeing
to make use and occupancy payments instead of rent
payments to the plaintiff so long as he continued to
occupy the premises. We conclude, therefore, that the
trial court’s finding that the defendant is not a tenant
at sufferance is clearly erroneous because it is unsup-
ported by the facts in the record.
                            II
  Having concluded that the defendant is a tenant at
sufferance, we turn now to the plaintiff’s claim that the
court erred in concluding that the requirements of § 47a-
11 do not apply to the defendant. We begin by setting
forth the applicable legal principles. ‘‘A tenant at suffer-
ance is released from his obligations under a lease. . . .
His only obligations are to pay the reasonable rental
value of the property [that] he occupie[s] in the form
of use and occupancy payments . . . and to fulfill all
statutory obligations.’’ (Emphasis added; internal quo-
tation marks omitted.) Id.
    In the present case, the court held that the require-
ments of § 47a-116 do not apply to the defendant
because the stipulated agreement does not include an
express condition to that effect. This holding, however,
is clearly at odds with the principle, as set forth by our
Supreme Court in Boardwalk Realty Associates, LLC,
that, even in the absence of language in a stipulation,
a tenant at sufferance must still fulfill all of the statutory
obligations applicable to a tenant. Id.; see also Water-
bury Twin, LLC v. Renal Treatment Centers-Northeast,
Inc., 292 Conn. 459, 473 n.18, 974 A.2d 626 (2009)
(‘‘[A]fter a notice to quit possession has been served,
a tenant’s fixed tenancy is converted into a tenancy at
sufferance. . . . A tenant at sufferance is released from
his obligations under a lease. . . . His only obligations
are to pay the reasonable rental value of the property
which he occupied in the form of use and occupancy
payments . . . and to fulfill all statutory obligations.’’
(Internal quotation marks omitted.)). Accordingly, we
conclude that the court erred in holding that the require-
ments of § 47a-11 did not apply to the defendant.
                             III
   Finally, we address the plaintiff’s claim that the court
erred in concluding that an affidavit of noncompliance,
filed pursuant to Practice Book § 17-53, was not the
proper method for the plaintiff to seek the issuance of
an execution based on the alleged serious nuisance com-
mitted by the defendant in this case because such a
proceeding would not allow for the defendant to be
fully heard on that issue. The plaintiff argues that its
affidavit of noncompliance was the appropriate means
of addressing the alleged serious nuisance committed
by the defendant because ‘‘[t]he service of the first
notice to quit terminate[d] [the] existing rental agree-
ment and . . . any subsequent notice to quit . . . can-
not survive a motion to dismiss for lack of subject
matter jurisdiction.’’ (Citation omitted.) We agree with
the plaintiff.
                              A
   After concluding that the plaintiff could not use an
affidavit of noncompliance to address the alleged seri-
ous nuisance created by the defendant’s possession
and sale of drugs, the court determined that a second
summary process action was the plaintiff’s only recourse
to obtain a judgment of possession based on that statu-
tory violation. Pursuant to § 47a-15, the plaintiff would
have been required to serve on the defendant a second
notice to quit and a new complaint.
   We first address the plaintiff’s argument that it could
not serve the defendant a second notice to quit on the
basis of such serious nuisance. We begin by setting forth
the applicable legal principles. It is well established
that where a notice to quit complies with all statutory
requirements, it ‘‘serve[s] as the [landlord’s] unequivo-
cal act notifying the [tenant] of the termination of the
lease.’’ (Internal quotation marks omitted.) Lyons v.
Citron, 182 Conn. App. 725, 734, 191 A.3d 239 (2018).
Furthermore, when a notice to quit effectively termi-
nates a lease agreement between parties, ‘‘a second
notice to quit . . . cannot survive a motion to dismiss
for lack of subject matter jurisdiction.’’ Vidiaki, LLC
v. Just Breakfast & Things!!! LLC, 133 Conn. App. 1,
24, 33 A.3d 848 (2012). The defendant has not challenged
the validity of the January 13, 2020 notice to quit, so
there is no need, or jurisdiction, for the plaintiff to serve
on the defendant a second notice to quit.7
   In the present case, during the hearing on the plain-
tiff’s affidavit of noncompliance and the defendant’s
objection thereto, the court erroneously concluded that
the plaintiff could obtain an execution based on the
alleged serious nuisance committed by the defendant
only by instituting a second summary process action
against the defendant pursuant to § 47a-15. Section 47a-
15 provides in relevant part that, ‘‘[p]rior to the com-
mencement of a summary process action . . . to evict
based on . . . conduct by the tenant which constitutes
a serious nuisance . . . the landlord shall deliver a
written notice to the tenant specifying the acts . . .
constituting the breach and that the rental agreement
shall terminate upon a date not less than fifteen days
after receipt of the notice. . . .’’ This requirement, how-
ever, has already been satisfied in the present case
because the plaintiff, on January 13, 2020, served on
the defendant a valid notice to quit. See Lyons v. Citron,
supra, 182 Conn. App. 734 (effective notice to quit noti-
fies tenant of termination of lease). Because the plaintiff
terminated the lease agreement on January 13, 2020,
making the defendant a tenant at sufferance who is
occupying and using the premises without the existence
of a lease agreement, and because of the court’s render-
ing of judgment in this case in favor of the plaintiff, the
plaintiff cannot bring a second summary process action
against the defendant. See, e.g., Vidiaki, LLC v. Just
Breakfast & Things!!! LLC, supra, 133 Conn. App. 24
(if first notice to quit is valid and effective, second
notice to quit cannot survive motion to dismiss for lack
of subject matter jurisdiction).
   The court, therefore, erroneously concluded that,
although the lease agreement had been terminated and
judgment of possession had entered in favor of the
plaintiff by agreement of the parties, a second summary
process action was required to obtain an execution
against the defendant for his alleged commission of a
serious nuisance while the effect of the judgment was
stayed by agreement so long as the defendant per-
formed his obligations pursuant to the stipulation.
                             B
   Having concluded that the plaintiff cannot properly
bring a second summary process action against the
defendant, we turn now to the language of Practice Book
§ 17-53, which provides in relevant part: ‘‘Whenever a
summary process execution is requested because of a
violation of a term in a judgment by stipulation or a
judgment with a stay of execution beyond the statutory
stay, a hearing shall be required. If the violation consists
of nonpayment of a sum certain, an affidavit with ser-
vice certified in accordance with Sections 10-12 through
10-17 shall be accepted in lieu of a hearing unless an
objection to the execution is filed by the defendant prior
to the issuance of the execution. The execution shall
issue on the third business day after the filing of the
affidavit. . . .’’
    At the hearing on the plaintiff’s affidavit of noncom-
pliance and the defendant’s objection thereto, the court
expressed concern that allowing the plaintiff to use its
affidavit of noncompliance, filed pursuant to Practice
Book § 17-53, to address the alleged serious nuisance
committed by the defendant would implicate the due
process rights of the defendant. Specifically, the court
stated: ‘‘I absolutely understand the seriousness of the
alleged criminal conduct. This is not a criminal trial,
however. This is the eviction court and there needs to
be proper notice and, I mean, there’s many cases that
I’ve written about a stipulation needing to have the
exact terms that need to be follow[ed]. And if there isn’t
proper notice or a provision provided in the stipulation,
then it’s not the proper basis of an eviction action to
go forward, especially when the underlying action didn’t
concern any allegations of drugs or serious nuisance
based on that claim. . . . It’s about due process and
whether these issues are fully heard or not. So, if [the]
serious nuisance claim is based on one issue and the
stipulation doesn’t incorporate the specific conduct that
you’re alleging is violated, then you’re kind of skirting
the entire eviction process by then bringing up some
new issue.’’ In response, the plaintiff’s counsel argued:
‘‘I think there is due process, Your Honor. [The defen-
dant] has his due process today. And certainly he’s
known what the issue is [before the court] today. He’s
had a copy of the police report. Certainly he knows
that the sale of drugs is illegal, and [that he] shouldn’t
be doing it. I don’t think it needs to be in a [stipula-
tion] . . . .’’
  The plaintiff also argues in its appellate brief that the
court’s concerns for the defendant’s due process rights
are unfounded because ‘‘an affidavit of noncompliance
. . . is an action . . . that requires the court to hold
a hearing in which the right to possession is to be
determined . . . [and therefore] provides . . . [the
tenant] with the necessary procedural and substantive
due process protections.’’ (Citation omitted; internal
quotation marks omitted.) We agree with the plaintiff.
   Practice Book § 17-53 clearly provides that ‘‘[w]hen-
ever a summary process execution is requested because
of a violation of a term in a judgment by stipulation or a
judgment with a stay of execution beyond the statutory
stay, a hearing shall be required. . . .’’ (Emphasis
added.) That hearing can include evidence pertaining
to the defendant’s violations of § 47a-11 and/or the stip-
ulation because of the separate obligations imposed on
him pursuant to the stipulation and § 47a-11. This court
has long held that ‘‘[t]he statutory obligations of the
landlord and tenant continue even when there is no
longer a rental agreement between them. . . . A land-
lord also is required to fulfill his statutory obligations,
even after a notice to quit has been served on the tenant
and a summary process case is begun.’’ (Citation omit-
ted.) Rivera v. Santiago, 4 Conn. App. 608, 610, 495 A.2d
1122 (1985). By filing an affidavit of noncompliance,
the plaintiff was seeking an execution as a result of the
defendant’s breach of his duties pursuant to either the
stipulation and each applicable statute or both.
   Although the language of Practice Book § 17-53 does
not specifically refer to a scenario in which a landlord
seeks an execution based on a serious nuisance involv-
ing conduct included in a statute but not included in a
stipulation, we note that the Superior Court has pre-
viously applied Practice Book § 17-53 to a violation of
§ 47a-11 based on the alleged sale of drugs by a tenant.
See Housing Authority v. Russotto, Superior Court,
judicial district of Hartford, Docket No. HDSP-133755
(March 23, 2006) (41 Conn. L. Rptr. 56).8 In Russotto,
as in the present case, no statute was referred to in the
stipulation between the parties, but the court, citing
this court’s holding in Rivera v. Santiago, supra, 4 Conn.
App. 610, recognized the defendant’s obligations pursu-
ant to statute, even if those obligations were not deline-
ated in the judgment or stipulation.9 Housing Authority
v. Russotto, supra, 59.
   Additionally, our rules of practice should be ‘‘inter-
preted liberally in any case where it shall be manifest
that a strict adherence to them will work surprise or
injustice.’’ Practice Book § 1-8. In the present case,
application of a narrow interpretation of the language
of Practice Book § 17-53 would result in an injustice to
the plaintiff because, pursuant to the court’s ruling, the
plaintiff would have no means of addressing the alleged
serious nuisance committed by the defendant after the
defendant had stipulated to a judgment of possession.
The plaintiff would be left with no relief for the defen-
dant’s alleged violation because it would be unable to
seek an execution because there is no reference in the
stipulation to the possession or sale of illegal drugs or
to Practice Book § 17-53, and the plaintiff also would
be unable to initiate a second summary process action
based on the alleged serious nuisance because the court
would not have jurisdiction over such an action. See
Vidiaki, LLC v. Just Breakfast & Things!!! LLC, supra,
133 Conn. App. 23–24 (if first notice to quit is valid and
terminates lease, second notice to quit cannot survive
motion to dismiss for lack of subject matter jurisdic-
tion). Furthermore, the court did not recognize that
Practice Book § 17-53 guarantees a tenant the same
opportunity to be heard in the Practice Book § 17-53
proceeding that the tenant would receive in a summary
process action instituted pursuant to § 47a-15. We also
note that, as the plaintiff’s counsel pointed out to the
court, the defendant had notice of the plaintiff’s claim
that he had violated § 47a-11 because of his arrest for
the sale and possession of illegal drugs.
   Because (1) the court’s interpretation and misappli-
cation of § 47a-11 and Practice Book § 17-53 to the facts
of this case denies the plaintiff recourse to address the
serious nuisance allegedly committed by the defendant
on the premises in violation of § 47a-11 and the ability
to obtain relief by way of execution of possession, (2)
Practice Book § 17-53 provides for a hearing that safe-
guards the due process rights of the defendant, and
(3) the defendant had notice of his alleged statutory
violations, we conclude that the serious nuisance alleg-
edly committed by the defendant was properly before
the court and should have been considered at the hear-
ing on the plaintiff’s affidavit of noncompliance.
Accordingly, the case must be remanded for a new
hearing, in which the court should consider the plain-
tiff’s affidavit of noncompliance in light of our conclu-
sions that the defendant is a tenant at sufferance, that
the requirements of § 47a-11 apply to the defendant,
and that the serious nuisance issue was properly before
the court.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion the other judges concurred.
  1
     Practice Book § 17-53, which provides the basis for the use of an affidavit
of noncompliance with stipulation, provides in relevant part that ‘‘[w]henever
a summary process execution is requested because of a violation of a term
in a judgment by stipulation or a judgment with a stay of execution beyond
the statutory stay, a hearing shall be required. . . .’’
   2
     General Statues § 47a-11 provides: ‘‘A tenant shall: (a) Comply with all
obligations primarily imposed upon tenants by applicable provisions of any
building, housing or fire code materially affecting health and safety; (b)
keep such part of the premises that he occupies and uses as clean and safe
as the condition of the premises permit; (c) remove from his dwelling unit
all ashes, garbage, rubbish and other waste in a clean and safe manner to
the place provided by the landlord pursuant to subdivision (5) of subsection
(a) of section 47a-7; (d) keep all plumbing fixtures and appliances in the
dwelling unit or used by the tenant as clean as the condition of each such
fixture or appliance permits; (e) use all electrical, plumbing, sanitary, heat-
ing, ventilating, air conditioning and other facilities and appliances, including
elevators, in the premises in a reasonable manner; (f) not wilfully or negli-
gently destroy, deface, damage, impair or remove any part of the premises
or permit any other person to do so; (g) conduct himself and require other
persons on the premises with his consent to conduct themselves in a manner
that will not disturb his neighbors’ peaceful enjoyment of the premises or
constitute a nuisance, as defined in section 47a-32, or a serious nuisance,
as defined in section 47a-15; and (h) if judgment has entered against a
member of the tenant’s household pursuant to subsection (c) of section
47a-26h for serious nuisance by using the premises for the illegal sale of
drugs, not permit such person to resume occupancy of the dwelling unit,
except with the consent of the landlord.’’
   3
     Pursuant to General Statutes § 47a-15, the definition of ‘‘serious nui-
sance’’ includes ‘‘using the premises . . . for . . . the illegal sale of
drugs . . . .’’
   The plaintiff attached to its affidavit a statement that the defendant had
been arrested on April 5, 2021, for the possession of a controlled substance
and for the sale of a narcotic substance and a copy of the pending case
detail from the Judicial Branch website, and, before the court, the plaintiff
alleged that the defendant violated his responsibilities pursuant to § 47a-11
and committed a serious nuisance thereby by possessing and selling illegal
drugs while on the premises.
   4
     The defendant did not file an appellate brief. Therefore, pursuant to
Practice Book § 70-4, this appeal will be considered on the basis of the
plaintiff’s brief, the plaintiff’s oral arguments before this court, and the
record only.
   5
     Specifically, the defendant was arrested for possession of a controlled
substance in violation of General Statutes § 21a-279 (a) (1) and for the sale
of a narcotic substance in violation of General Statutes § 21a-278 (b) (1) (A).
   6
     See footnote 2 of this opinion.
   7
     In Presidential Village, LLC v. Phillips, 325 Conn. 394, 401–402, 158
A.3d 772 (2017), our Supreme Court explained that a notice to quit that is
invalid because of a legal defect is ineffective to terminate a lease, in which
case a second notice to quit could be served on a defendant: ‘‘Summary
process is a statutory remedy which enables a landlord to recover possession
of rental premises from the tenant upon termination of a lease. . . . It is
preceded by giving the statutorily required notice to quit possession to the
tenant. . . . Service of a notice to quit possession is typically a landlord’s
unequivocal act notifying the tenant of the termination of the lease. The
lease is neither voided nor rescinded until the landlord performs this act
and, upon service of a notice to quit possession, a tenancy at will is converted
to a tenancy at sufferance.’’ (Internal quotation marks omitted.) ‘‘A legally
invalid notice to quit is, however, considered ‘equivocal’ because of [a] legal
defect and, therefore, does not operate to terminate a lease.’’ Waterbury
Twin, LLC v. Renal Treatment Centers-Northeast, Inc., supra, 292 Conn.
473 n.18; see also Bargain Mart, Inc. v. Lipkis, 212 Conn. 120, 134, 561
A.2d 1365 (2009) (‘‘it is self-evident that if the notice is invalid, then the
legal consequence of ‘termination’ arising from the service of a valid notice
[to quit] does not result’’); Bridgeport v. Barbour-Daniel Electronics, Inc.,
16 Conn. App. 574, 584, 548 A.2d 744 (first notice to quit was invalid as
untimely served, thus requiring service of second notice to quit), cert. denied,
209 Conn. 826, 552 A.2d 432 (1988).
   8
     Although not binding on this court, we have on occasion considered
Superior Court decisions that deal with the specific issues before us. See,
e.g., Vidiaki, LLC v. Just Breakfast & Things!!! LLC, supra, 133 Conn.
App. 23.
   9
     Specifically, the court in Russotto stated: ‘‘In deciding the proper proce-
dure to address this matter, the court must consider the interplay between
Practice Book [§] 17-53 and General Statutes [§§] 47a-11 and 47a-1. As
previously stated, the language of [§] 47a-11 applies to a tenant at sufferance.
[Section] 47a-1 (a) defines an ‘action’ under the Landlord Tenant Act as
follows: ‘[a]ction includes . . . any . . . proceeding in which rights are
determined, including an action for possession.’ By filing an affidavit of
noncompliance pursuant to Practice Book [§] 17-53, the [l]andlord is
requesting a determination of rights as to whether an execution should
issue. Under the circumstances, this matter is an ‘action’ under the Landlord
Tenant Act that requires the court to hold a hearing ‘in which rights [to
possession] are determined.’ . . . When an execution is requested because
of a violation of an express term in a judgment or a statutory obligation of
a tenant, Practice Book [§] 17-53 provides the tenant with the necessary
procedural and substantive due process protections.’’ (Citation omitted.)
Housing Authority v. Russotto, supra, 41 Conn. L. Rptr. 59.